Title: From George Washington to Brigadier General Thomas Conway, 16 November 1777
From: Washington, George
To: Conway, Thomas



Sir,
Head Qrs at White Marsh [Pa.] Novr 16. 1777

In Answer to your Favor of this date: It remains with Congress alone to accept your Resignation. This being the case, I cannot permit you to leave the Army, till you have obtained their consent. When that is done, I shall not object to your departure, since it is your inclination. I thank you much for your wishes for the liberty of America & the success of our Arms, and have only to add, that in case you are permitted to return by Congress, you will have my hopes for a favourable passage and a happy meeting with your Family & Friends. I am Sir Yr Most Obet servt

Go: Washington

